Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are cancelled. Claims 1-20, as filed 03/25/2021, are examined herein. 

Claim Interpretation - “Associated”, “Associating”, or
“Association”
The applicant has used the term “associated”, “associating”,  or “association” throughout the claims. Claim limitations that employ this  term between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 101
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method of authorizing a payment transaction based on biometric and location data”. 
Claim 1 is directed to the abstract idea of “authorizing a transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receiving, ... first data associated with a consumer, wherein the first data associated with the consumer comprises: transaction data associated with a plurality of payment transactions conducted by the consumer, and biometric data associated with a plurality of biometric measurements of the consumer, wherein each of the biometric measurements is 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one processor, and non-transitory computer readable medium ”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of authorizing a transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance),  claim s 1, 9 and 15 do  not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of authorizing a transaction using computer technology (e.g. a processor and memory).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as the type of data used for authorization, identifying a merchant based on proximity, and communicating an order of a product based on an expected arrival time.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of authorizing a transaction.
Dependent claims 2-8, 10-15, and 17-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-9, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163655 (Ramalingam) in view of US 10303869 (Duke). 

Regarding claims 1, 9, and 16, Ramalingam teaches a method for real-time automatic authorization of a payment transaction that is independent of an authorization input from a consumer, the method comprising: 
receiving, with at least one processor, first data associated with a consumer, wherein the first data associated with the consumer comprises: transaction data associated with a plurality of payment transactions conducted by the consumer, and biometric data associated with a plurality of biometric measurements of the consumer, wherein each of the biometric measurements is taken within a predetermined time interval associated with each payment transaction of the plurality of payment transactions;  ([0049] “transaction record … merchant … geolocation, and subject”; [0095] “levels of granularity …regular frequency such as every 30 seconds or every 10 minutes.”; [0101] “biometric data”; [0112] “past transactions”)
receiving, with at least one processor, second data associated with the consumer during a time interval, wherein the second data associated with the consumer comprises: location data associated with a location of the consumer during the time interval; and biometric data 
determining, with at least one processor, whether to process a payment transaction in real-time between the consumer and a merchant independent of an authorization input received from the consumer using the payment transaction classification model (as taught by Duke) and the second data associated with the consumer; and (FIG. 5 #512; #514; FIG. 7 #708; [0054-0059])
processing, with at least one processor, a payment transaction between the consumer and the merchant associated with a merchant location independent of an authorization input received from the consumer based on determining to process the payment transaction in real-time between the consumer and the merchant. (FIG. 5  #514; FIG. 7 #708; [0054-0059])
Further regarding claims 9 and 16, Ramalingam teaches [0044] a server having processor and memory, and [0124] non-transitory computer-readable media comprising instructions.

Ramalingam does not explicitly teach, but Duke does teach:
generating, with at least one processor, a payment transaction classification model based on the transaction data associated with a plurality of payment transactions conducted by the consumer and the biometric data associated with the plurality of biometric measurements of the consumer; (col. 5 lines 3-18 attributes, transaction; col. 5 line 30-col. 6 lines 8 geospatial attributes, health attributes, biometrics; col. 11 line  46-col. 12 line 3; col. 16 lines 20-39 “statistical classifiers”.)
Further, it would have been obvious, at the time of filing, to combine the location, biometric and transaction data for the purpose of authorization of Ramalingam with the statistical classifiers of Duke because Duke explicitly teaches col. 1 lines 6 -31 the importance of proper authentication and col. 1 line 

Regarding claims 6 and 14,  Ramalingam in view of Duke teaches the method of claim 1, and Ramalingam further teaches: 
wherein the transaction data associated with a plurality of payment transactions conducted by the consumer comprises at least one of the following: merchant category data associated with a merchant category of a merchant involved in a payment transaction of the plurality of payment transactions conducted by the consumer; product identification data associated with an identifier of a product involved in a payment transaction of the plurality of payment transactions conducted by the consumer; location data associated with a merchant location associated with a merchant involved in a payment transaction of the plurality of payment transactions conducted by the consumer; or any combination thereof.  ([0049] “transaction record … merchant … geolocation, and subject”)

Regarding claim 8, Ramalingam in view of Duke teaches the method of claim 1, and Ramalingam further teaches:
wherein the second data associated with the consumer during the time interval comprises calendar data associated with a calendar application of the consumer, and ([0097] calendar data)
wherein determining whether to process the payment transaction in real-time between the consumer and the merchant comprises: determining whether the calendar data associated with the calendar application of the consumer indicates that the consumer is to be within a threshold value of a distance associated with the merchant location during the time interval. ([0097] 

Regarding claim 18, Ramalingam in view of Duke teaches the method of claim 16, and Ramalingam further teaches: 
determining an identity of the merchant associated with the merchant location; and ([0032] “merchant profile … the merchant 106 with which the user 102 is interacting” [0045] “authenticate the identity of merchants” [0046] “geolocation of the device … threshold distance of the merchant” [0047])
communicating an order of a product to the merchant based on determining the identity of the merchant associated with the merchant location. (FIG. 9; [0060] “user carrying a mobile device arrives …implements a transaction specified by an order.”)

Regarding claim 19, Ramalingam in view of Duke teaches the method of claim 18, and Ramalingam further teaches: 
wherein communicating the order of the product to the merchant comprises:  communicating the order of the product to the merchant during the time interval based on the data associated with the biometric measurement of the consumer during the time interval. ([0101] “Alternatively, in implementations in which the user makes transactions with a single interaction, entering biometric data may comprise that single interaction.”)

Claim(s) 2 - 5, 10- 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163655 (Ramalingam)  in view of US 10303869 (Duke) and in further view of US 20160283703 (Allyn).

Regarding claims 2, 10 and 17, Ramalingam in view of Duke teaches the method of claim 1, and Ramalingam further teaches: 
determining that the location data associated with the location of the consumer during the time interval satisfies a threshold value of distance associated with the merchant location of the merchant; and ([0046])
Ramalingam does not explicitly teach, but Allyn does teach:
determining that the biometric data associated with the biometric measurement of the consumer during the time interval satisfies a threshold value of the biometric measurement of the consumer. ([0035] biometric data; [0046]; [0060] threshold value)
Further, it would have been obvious, at the time of filing, to combine the location, biometric and transaction data for the purpose of authorization of Ramalingam and Duke with the use of biometric data threshold and blood sugar data of Allyn, because Allyn explicitly teaches [0001-0002] the motivation of using biometric authentication factors other than fingerprint for the purpose of authentication. See MPEP 2143.I.G.

Regarding claims 3 and 11, Ramalingam in view of Duke and Allyn teaches the method of claim 2, and Ramalingam further teaches: 
determining an identity of the merchant associated with the merchant location; and ([0032] “merchant profile … the merchant 106 with which the user 102 is interacting” [0045] 
communicating an order of a product to the merchant based on determining the identity of the merchant associated with the merchant location. (FIG. 9; [0060] “user carrying a mobile device arrives …implements a transaction specified by an order.”)

Regarding claims 4 and 12, Ramalingam in view of Duke and Allyn teaches the method of claim 3, and Ramalingam further teaches: 
wherein communicating the order of the product to the merchant comprises:  communicating the order of the product to the merchant during the time interval based on the data associated with the biometric measurement of the consumer during the time interval. ([0101] “Alternatively, in implementations in which the user makes transactions with a single interaction, entering biometric data may comprise that single interaction.”)

Regarding claims 5 and 13,  Ramalingam in view of Duke teaches the method of claim 1. Ramalingam does not explicitly teach, but Allyn does teach: 
wherein the biometric data associated with the plurality of biometric measurements of the consumer comprises data associated with a blood sugar level of the consumer, and wherein receiving the second data associated with the consumer during the time interval comprises: receiving data associated with the blood sugar level of the consumer during the time interval from a mobile device associated with the consumer. ([0035] blood sugar level; [0046])

Claim(s) 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163655 (Ramalingam)  in view of US 10303869 (Duke) and in further view of US 20180082356 (Wilkinson).

Regarding claims 7, 15 and 20,  Ramalingam in view of Duke teaches the method of claim 1, and Ramalingam further teaches: 
wherein processing the payment transaction in real-time between the consumer and the merchant associated with the merchant location independent of the input received from the consumer comprises: processing the payment transaction in real-time between the consumer and the merchant associated with the merchant location based on the estimated time of arrival of the consumer at the merchant location.  (FIG. 9; [0067] “automatically purchased”; [0072];  [0078-0079] “detection … inferred by correlating… trigger the merchant to access the transaction.”)
determining a distance of the consumer from the merchant location of the merchant; and ([0053])
Ramalingam does not explicitly teach, but Wilkinson does teach:
determining an estimated time of arrival of the consumer at the merchant location based on the distance of the consumer from the merchant location, ([0112] “prediction of the customers arrival”) 
Further, it would have been obvious, at the time of filing, to combine the classification of biometric, transaction and location data of Ramalingam in view of Duke with the predicted arrival time of Wilkinson, because Wilkinson explicitly teaches [0003] the motivation of customer convenience. See MPEP 2143.I.G.


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US  20120198328 (Kiley) Contextual data communication platform. 
US 11204991 (Giraud) Identity verification system and method that securely gathers, identifies, authenticates and registers individual consumer biometric markers correlated with uniquely pertinent personal information and geo-location coordinates that monitors, tracks, analyzes, stores and distributes, dynamic consumer data of a verified registered consumer. The system then utilizes the data to (a) control authorized access to computer systems and/or programs …  Types of biometric detection and collection devices include but are not limited to: an existing computer ready camera, (e.g. including those used in Kirlian photography—also known as corona discharge photography or spark electrography, which has been shown to demonstrate an electrochemical image to measure or assess the vital force in living systems, and to evaluate the electrical discharge from a living object when impressed with a high voltage field), and one or more of: an existing computer ready microphone and/or bio-metric mouse, sphygmomanometer (BP) cuff, thermometer, pulse and respiration detector, microwave plethysmograph, skin conductance biosensor, urine, fecal, blood and blood sugar analyzer
US 10853800 (Meyer) “biometric data …  blood sugar level, …. The collected biometric data 112 may be compared to previously collected and stored biometric data for the user 102, to verify the user's identity. “

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE A RUTISER/Examiner, Art Unit 3692        
CLAIRE A. RUTISER
Examiner
Art Unit 3692